The following is an examiner’s statement of reasons for allowance: With regards to claims 1-20, the prior art does not disclose or fairly teach the conductive branch structure first end being  grounded.
The closest  prior art Wu et al disclose an on chip inductor  comprising a first winding portion and a second winding portion, symmetrically arranged by a symmetrical axis Ax, each of the first and second winding portions comprising a first semi-circular conductive line and a second semi-circular  conductive line concentrically arranged from the inside to the outside, each of the first and second semi-circular conductive lines having a first end and a second end;  a first input/output conductive portion A and a second input/output conductive B  portion having  an extending direction  symmetrical to the axis, respectively and electrically couple the first ends of the outermost semi-circular  conductive lines; and a conductive branch structure disposed  along the  symmetrical axis and between the first input/output conductive portion and the second  input/output conductive portion, electrically coupling the first ends of the innermost  semi-circular conductive lines, wherein the conductive branch structure has a first end D, and a second end M that is electrically coupled to a circuit  (capacitor C1, figure 8)and opposite the first end of the conductive branch structure
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 27, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843